DETAILED ACTION
Response to Amendment
The Amendment filed 28 April 2022 has been entered.  Claims 1-4 and 6-11 remain pending in the application.  Applicant’s Amendments to the Claims have overcome the Objections previously set forth in the Non-Final Office Action mailed 29 December 2021. 

Allowable Subject Matter
Claims 1, 3, and 6-11 would be allowable if claims 1 and 11 were rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “b) 20-70 weight percent of brine.”
As previously, upon consultation with the disclosure, the Office observes that Applicant only discloses the aqueous cross-linking suspension with a “thiosulfate” brine (p.6, line 11 “Ulexite suspended in thiosulfate brine”; p.7, line 5 “ulexite, suspended in thiosulfate brine”; p.10, line 3 “The brine is preferably a thiosulfate compound”; p.13, lines 16-17 “A sodium thiosulfate brine was made”).  There is no disclosure of any other type of brine.
While there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all types of brine) but the disclosure only describes a narrow Species (specifically, thiosulfate brines) with no evidence that the Genus is contemplated.  It is further unclear if the aqueous cross-linking suspension would have similar operability as disclosed with non-thiosulfate brines, such as sodium chloride brines, cesium formate brines, etc., because the carrier fluid would be expected to impact the functionality of the water-soluble suspending agent and the borate cross-linker.  Accordingly, this limitation lacks an adequate Written Description for its full scope. 
Claims 3 and 5-10 are rejected by dependency.  In contrast, claims 2 and 4 limit the claim scope to the disclosed thiosulfate brines.
In response, Applicant may simply Amend independent claim 1 to describe “thiosulfate” (e.g.
“b) 20-70 weight percent of brine, wherein said brine is a thiosulfate brine”).

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New independent claim 11 recites “An aqueous cross-linking suspension composition comprising: 
a) about 45 weight percent of water; 
b) about 20 weight percent of sodium thiosulfate; 
c) about 1 weight percent polyvinyl alcohol; and 
d) about 35 weight percent ulexite.”
Applicant has not pointed to any specific support for these numbers, but it appears that this is drawn to Suspension 1 in Example 1, Table 1 (p.14-15).
The Office observes that these claimed amounts do not actually add up to 100 wt%, but rather greater than 100 wt%, which is impossible.  Moreover, the Office recognizes that Suspension 1 in fact provided a composition that is 44.8 wt% water, 19.2 wt% sodium thiosulfate, 1 wt% polyvinyl alcohol, and 35 wt% ulexite (Table 1).  Accordingly, this appears to describe New Matter not present in the original disclosure.
In response, Applicant may Amend independent claim 11 to recite the disclosed amounts for Suspension 1, i.e.:
“11. (Currently Amended) An aqueous cross-linking suspension composition comprising: 
a) about [[45]] 44.8 weight percent of water; 
b) about [[20]] 19.2 weight percent of sodium thiosulfate; 
c) about 1 weight percent polyvinyl alcohol; and 
d) about 35 weight percent ulexite.”
This both avoids an impossible claim and aligns the claim with the disclosed Suspension 1.

Response to Arguments
Applicant's arguments filed 28 April 2022 with respect to claims rejected under 35 USC § 112 have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant only points to one piece of evidence to support a disclosure of the full scope of “brine”: “For example, the instant specification discloses, "[t]he brine is preferably a thiosulfate compound." See, for example, page 10, line 7 of the specification as originally filed. Emphasis added. The recitation that the brine is "preferably" a thiosulfate compound is clearly an indication that "brines" containing compounds other than thiosulfates are contemplated within the scope of the invention” (p.5).  Applicant cites no other evidence.
This is simply insufficient to demonstrate possession of the claimed invention for the genus. 
As in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.
	In this case, Applicant has only pointed to the single disclosure of a single Species (thiosulfate brine) to attempt to prove sufficient description and possession of the entire Genus (generally, brines as diverse as thiosulfate brine, sodium chloride brine, cesium formate brines, etc. possibly numbering in the thousands, if not more).  The thiosulfate brine is moreover a critical component of the claimed invention because the choice of brine of the carrier fluid would be expected to impact the functionality of the water-soluble suspending agents and the borate cross-linker.  However, Applicant has only disclosed use with thiosulfate brines, including in the Examples.  In particular, the Office recognizes that Applicant even states in the Brief Summary, “A stable aqueous and environmentally acceptable package for delivery of borate-based cross-linking agents, and method for using the package in fracturing subterranean formations is described. Ulexite suspended in thiosulfate brine, and stabilized with a small amount of a water-soluble polymer in a single package efficiently delivers cross-linking capability during fracturing operations” (p.6, lines 9-13), and follows this in the Detailed Description, “The present invention is a combination of a borate-based cross-linker, such as ulexite, suspended in thiosulfate brine, and stabilized with a small amount of a water-soluble polymer in a single package, which can efficiently deliver cross-linking capability during fracturing operations” (p.7, lines 4-7).
Although Applicant points to the language “[t]he brine is preferably a thiosulfate brine,” this “preferably” language simply cannot support the enormous, diverse range of non-thiosulfate brines.  Applying this logic would completely undermine the purposes of the Written Description requirement, which are: to clearly convey the information that an applicant has invented the subject matter which is claimed; to convey to the public what the applicant claims as the invention; and to promote the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.  See MPEP 2163.  
Accordingly, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674